Citation Nr: 0830058	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected 
neuritis of the saphenous nerve of the right leg.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
neuritis of the saphenous nerve of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was remanded by the Board 
in January 2008; all notice and development has been 
completed, and the case has now been returned to the Board 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran's right ankle disability is not the result of 
his service-connected neuritis of the saphenous nerve of the 
right leg, and is not related to service, nor may it be 
presumed to be related to service.  

2.  The veteran's right knee disability is not the result of 
his service-connected neuritis of the saphenous nerve of the 
right leg, and is not related to service, nor may it be 
presumed to be related to service.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  A right knee disability was not incurred in or aggravated 
by service, may not be presumed to have been incurred 
therein, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in September 2005 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, and informed 
the veteran that it was his responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The veteran was supplied with 
notice of the type of evidence necessary to establish an 
effective date or higher rating by letter dated April 2006, 
and this notice was followed by the May 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, private medical records, and lay 
statements have been associated with the record.  The veteran 
was also accorded VA examinations in October 2005 and March 
2006 as part of this claim.  38 C.F.R. 
§ 3.159(c)(4).  

Therefore, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Right Ankle and Right Knee 
Disabilities

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  (The 
Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran).

The veteran contends that his service-connected saphenous 
neuritis of the right leg, caused by in-service grafting of 
the saphenous nerve in 1985, has caused him to develop 
disabilities of the right ankle and right knee.  

The medical evidence of record demonstrates that the veteran 
reported pain in his right ankle and right knee in March 
2004.  At a follow-up examination with a VA orthopedic 
clinic, he complained of pain from his right leg to his 
ankle.  The examination revealed some mild limitation of 
motion of the right ankle.  

The veteran underwent a VA examination in October 2005.  He 
reported that he has had persistent pain in his right ankle 
since the in-service harvesting of the right saphenous nerve.  
The veteran further reported that he has intermittent 
swelling of the right ankle, as well as neuropathic-type 
pain.  The examiner noted that the veteran had a slightly 
antalgic gait and walked with the aid of a cane.  Upon 
examination, the veteran demonstrated full range of motion of 
the right ankle and right knee, with no instability of either 
joint shown.  The examiner concluded that the pain described 
by the veteran was a neuropathic-type pain and that the 
saphenous nerve is a wholly sensory nerve that does not 
affect the knee or the ankle.  The examiner opined that the 
veteran's right ankle and right knee disabilities were not 
related to his service-connected neuritis.  

Also in October 2005, x-rays of the veteran's right ankle and 
right knee revealed degenerative changes in both joints.

A December 2005 private neurologist note indicates that the 
veteran reported pain that started in his right knee joint 
and radiated toward his ankle.  The examination revealed no 
motor weakness in his right lower extremity.  The neurologist 
concluded that the veteran's pain was suggestive of 
neuropathic pain, with concomitant arthritis pain.

The veteran underwent another VA examination in March 2006.  
He reported that the numbness in his right leg caused by his 
service-connected neuritis of the saphenous nerve had caused 
the degenerative changes in his right ankle and right knee.  
The examiner noted that the veteran's neuropathy was not 
associated with any motor weakness.  The examiner concluded 
that the veteran's right ankle and right knee were not under 
any increased strain by the in-service sensory nerve 
harvesting and opined that it is less likely than not that 
the symptoms related to his degenerative joint disease of the 
right ankle and right knee are related to his service-
connected disability.

In support of his contention that his right ankle and right 
knee disabilities are related to his neuritis, the veteran 
has submitted internet-generated articles discussing 
saphenous neuritis.  These articles indicate that saphenous 
neuritis causes knee and leg pain.  However, neither of these 
articles discusses a relationship between saphenous neuritis, 
for which the veteran is already service-connected, and 
arthritis of the ankle or knee joints.

The only medical opinions of record are those contained in 
the October 2005 and March 2006 VA examination reports.  The 
VA examiners separately concluded that the veteran's right 
ankle and right knee pain was a result of his service-
connected neuritis of the saphenous nerve, but that arthritis 
of the two joints was not caused by his neuritis.  The 
examiners noted that the saphenous nerve was sensory in 
nature and neuritis of the saphenous nerve did not result in 
motor weakness.

The Board notes that pain and numbness of the right lower 
extremity was taken into account when the RO granted service 
connection for neuritis of the saphenous nerve of the right 
leg in November 2002.  The RO specifically noted 
paresthesias, swelling, numbness, and pain when determining 
that the veteran's neuritis constituted moderate incomplete 
paralysis of the saphenous nerve and warranted a 
noncompensable disability rating.  

The Board also notes that, under 38 C.F.R. § 3.309(a), 
arthritis shall be service connected if manifest to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish the presence of 
arthritis within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

For these reasons, the Board finds that, while sympathetic to 
the veteran's claim, a preponderance of the evidence is 
against a finding that the veteran's right ankle and right 
knee disabilities were caused or aggravated by the veteran's 
neuritis of the saphenous nerve of the right leg, or is 
related to service, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Consequently, the Board finds that service 
connection for a right ankle disability and for a right knee 
disability is not warranted.








ORDER

Service connection for a right ankle disability, claimed as 
secondary to service-connected neuritis of the saphenous 
nerve of the right leg, is denied. 

Service connection for a right knee disability, claimed as 
secondary to service-connected neuritis of the saphenous 
nerve of the right leg, is denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


